DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner acknowledges the cancelling of claims 2-5 and 11-14 and the newly added claims 18-24. Claims 1, 6-10, and 15-17 have been amended.
Response to Arguments
Applicant’s arguments, see 1-4, filed 05/06/2022, with respect to independent claims 1 and 10 have been fully considered and are persuasive.  The 102(a)(1) of 02/14/2022 has been withdrawn. 

Allowable Subject Matter
Claim 1, 6-10, 15-24 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not teach or fairly suggest a method for early detection of an accident that includes derivation of accident information by jointly evaluating the local effect information generated by sensors at distributed locations, wherein, for derivation of the accident information for a current effect event, the values of the local effect information over all past recording intervals are totaled. Rather, the closest prior art of record (Oosaki) teaches determining the occurrence of a front crash based on the acceleration acting in the x-direction acquired from the right front crash sensor, left front crash sensor, and the unit sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./05/18/2022Examiner, Art Unit 3661       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661